$ffif #$ruAL
                                                                                         FILED
       llntW @nftrU btsttg                 @ourt of       ftUerul @l,nimg FEB - 6 ?otg
                                  No. 17-1776C (Pro Se)                               U.S. COURT OF
                      (Filed: February 6, 2018 | Not for Publication)                FEDERAL CLAIMS

                                                   Keywords: Pro Se Plaintiff; Subject
 LAVERN CHARLES FAST HORSE,                        Matter Jurisdiction; 42 U.S.C. $ 1983;
                                                   Clarton Antitrust Act: RICO.
                        Plaintiff,



 THE T'NITED STATES OF AMERICA,

                        Defendant.


Lavern Charles Fast Horse,Indiart Springs, NV, pro se.

Mark E. Porada, Trial Attomey, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, with whom were Claudia Burke, Assistant
Dtrector, Robert E. Kirschman, Jr., Director, ard Chad A. Readler, Acting Assistant
Attomey General, for Defendant.

                                 OPINION AND ORDER

KAPLAN, Judge.

       Plaintiff Lavem Charles Fast Horse is a member of the Oglala Sioux Tribe and an
inmate at the Southem Desert Correctional Center in Nevada. In this case, acting pro se,
Mr. Fast Horse has filed a complaint which asserts, among other things, that the Vatican
"provides the United States . . . with fi:nds" that Mr. Fast Horse believes belong to hirn
and also that he is owed money on unspecified bonds issued pursuant to the protocols
established by the Committee on Uniform Securities Identification Procedures (CUSIP).
See Compl. at 3, Docket No. 1. He requests "a complete forensic auditing" ofhis bonds,
id. at 4, and asserts claims against the United States tnder 42 U.S.C. g 1983; section 4 of
the Clalton Antitrust Act, 15 U .S.C. $ 15; and the Racketeer Influenced and Comrpt
Organizations Act (RICO), 18 U.S.C. $$ 1961-68. See Compl. at 3. In addition, citing
United States v. Brienoni-Ponce,422 U.5.873 (197 5), he requests an award of
compensatory damages against the federal govemment for being "part ofthis Ponce
scheme." Compl. at 3. Finally, Mr. Fast Horse asks for awards of compensatory and
punitive damages against any previous penal institution in which he has been
incarcerated. Id. at 4.

        The govemment has filed a motion to dismiss Mr. Fast Horse's complaint for lack
ofjurisdiction in accordance with Rule 12(b)(1) ofRules of the Courr ofFederal Claims
(RCFC). For the reasons set forth below. the qovemment's motion is GRANTED.



                      70t   h   3Bl,E 0000 trl08 36b0
                                       DISCUSSION

        In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
favor ofthe plaintiff. Trusted Integration. Inc. v. United States,659 F.3d 1159, I 163
(Fed. cir. 201 1). The court may "inquire into jurisdictional facts" to determine whether il
has  jurisdiction. Rocovich v. United States,933 F.2d991,993 (Fed. Cir. l99l). It is well
established that complaints that are filed by pro se plaintiffs, like this one, are held to
"less stringent standards than formal pleadings drafted by lawyers." Haines v. Kemer,
404 U.S. 519, 520 (1972). Nonetheless, even pro se plaintiffs must persuade the court
that jurisdictional requirements have been met. Bemard v. United States,59 Fed,. C|.497
499,af?d,98 F. App'x 860 (Fed. Cir.2004).

        Pursuant to the Tucker Act, the United States Court ofFederal Claims has
jurisdiction to "renderjudgment upon any claim against the united States founded either
upon the Constitution, or any Act ofCongress or any regulation ofan executive
department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.',28 U.S.C. $ 1491(a)
(2012). The Tucker Act serves as a waiver of sovereign immunity and ajurisdictional
grant, but it does not create a substantive cause ofaction. Jan's Helicopter Serv.. Inc. v.
Fed. Aviation Admin. , 525 F .3d 1299, 1306 (Fed. Cir. 2008). A plaintiff, therefore, must
establish that "a separate source of substantive law . . . creates the right to money
damages." Id. (quoting Fisher v. United States ,402F.3d 1167, It72 (Fed. Cir. 2005) (en
banc in relevant part)).

         As described above, Mr. Fast Horse seeks unspecified damages based on section
 1983, the clayton Act, and RICO. But this court does not have jurisdiction to adjudicate
claims brought under g 1983. Johnson v. United States, No. 9Z-5107, 1988 WL 39162, at
*2 (Fed. Cir. Feb. 3 1998) (per curiam); Lowe v. United
                                                            States, 76 Fed. CI.262,266
(2007) ("[T]he United States Court of Federal Claims does not have jurisdiction over
claims arising under 42 U.S.c.$ 1983 and may not adjudicate plaintiff s claims arising
thereunder."). Nor does this court possess jurisdiction over antitrust claims brought
under the clayton Act because that Act specifically provides that a plaintiff may hle such
a claim only "in any district court of the United States in the district in which the
defendant resides or is found or has an agent.,, 15 U.S.C. g l5(a); see also Estate of Grant
v. unired stares, 134 Fed. Cl. 348, 357-58 (2017) (.,[C]laims under the clayton Act are
outside the Court's jurisdiction because they are committed to the district courts.,,);
Kabando v. United States, No. 14-562C, 2014 WL 4ZSL54B, at *2 (Fed. Cl. Aug. 28,
2014) (dismissing antitrust claims for lack ofjurisdiction).

         Mr. Fast Horse's claims predicated on RICO are also not within this Court's
jurisdiction. Rather, subject matter jurisdiction over RICo claims is vested in united
 States district courts. See l8 u.s.c. $ 1965(a) ("Any civil action or proceeding under this
chapter against any person may be instituted in the district court ofthe united states for
any district in which such person resides, is found, has an agent, or transacts his
affairs."); see also Barth v. United States, No. l7-635C, 2017 WL 2572379, at *3 (Fed.
cl. Jnne 14,2017) ("[T]his court lacks jurisdiction over plaintiffs claims related to
 violations ofthe Racketeer Influenced and comrpt organizations Act. . . . Stanwvck
                                                                               );
 v. United States,l27 Fed. cl. 308, 315 (2016) ('tpllaintiff s claims based on RICO and
 other criminal code provisions are not within our subject-matter jurisdiction.").

             Fast Horse's apparent allegation
,United
    . Y.states implicates the Supreme
                                               that the RICO conspiracy involving the
                                        court's decision in Brignoni-ponce is of io help in
establishing this court's jurisdiction. That case involved a Fourth Amendment challenee
to motor vehicle stops by border patrol agents made without suspicion ofwrongdoing.
See 422 U.S. at87415. This court does not possess jurisdiction over claims seeking-
damages based on the Fourth Amendment. see Brown v. United States, 105 F.3d 621,
623 (Fed. cir. 1997) ("Because monetary damages are not available for a Fourth
Amendment violation, the court of Federal claims does not have iurisdiction over a such
a   violation.").

        Mr' Fast Horse's complaint also contains what appear to be claims against several
popes and other vatican officials, as well as private parties and state and local
                                                                                  entities
that he identifies as "previous penal institutions" in which he was apparently previously
 incarcerated. The court does not possess jurisdiction to consider cliims based on
 allegations ofmisconduct by foreign govemments and their agents, because the court
 only has jurisdiction to hear claims against the united States. See. e.g., Gharb v. united
 States, No. 13-89C, 2013 WL 6383083, at *l n.l (Fed. Cl. Dec. e, ZOif y                 a*,
                                                                            1"O.,..*rt
not have jurisdiction over . . . claims against foreign govemments.',). It similarly lacks
jurisdiction over claims brought against private parties. See e.g., Thomoson
                                                                                v. united
 States, 99 Fed. cl. 21,25 (201 1) (the court "does not have iurisdiction orr", plaintiff.'
breach ofcontract and llaud allegations against private parties"). And claims against
                                                                                          state
and local governrnent entities are also outside of this court,s jurisdiction. See irukowski
v. united states, 129 Fed. c|.440,443 (2016) (dismissing complaint ass.rtl"g-tuir           -
against local govemment officials for lack ofjurisdiction).

         Finally, as discussed above, Mr. Fast Horse requests a forensic accounting of the
 unidentified bonds. The court of Federal claims, howiver, lacks jurisdiction to g-rant
 such equitable reliefabsent a "concurrent colorable claim for monetary recovery.',
 Wheeler v. United States, 1l F.3d 156, 159 (Fed. Cir. 1993) (quoting bobula v. U.S.
 Dep't ofJustice,970 F.2d 854, 859 (Fed. Cir. tl92;;; see aiso
                                                                lqrqe5 vJgaklgla, 159 F.ld
 573' 580 (Fed. cir. 1998) (holding that the "court ofFederal claims has no po*er to
 grant affirmative non-monetary reliefunless it is tied and subordinate to a money
judgment" (quotation omitted)).

                                      CONCLUSION

       Based on the foregoing, the govemment's motion to dismiss is       GRANTED and
the complaint is DISMISSED without prejudice.
IT IS SO ORDERED.



                    ELAINE D. KAPLAN
                    Judge